                                     4:18-cr-03005-JMG-CRZ Doc # 51 Filed: 08/24/20 Page 1 of 3 - Page ID # 336



      C,
                                         -A V~_v_$1__19 2020
                                                                                                                                                                                                                                                      I




                                         DeV1'1se WI,                     Lucks cl er l<.        J
                                                                                                                                                                                                                                                      1

                                         (_I~, l<   of -f-h e LDu~+                                                                                                                                                                                   '

                                                                                                                                                                                                                                                      :
                                          Di·s1r:c.+ c(.)\Jrt fo"" Nebrt\.~-'~"'                                                                                                                                                                      I




                                         I\ l Sovfl, I ~--H\ .P J o..Zt.\. 1--~ v ~} -------
                                                                                          52                                            Q..       \)
                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                      I



                                         o(V) C\ 1, Cl. NE. t;/~ , o 2.. - /:6 22
                                                           I                                                                                                                                                                                          \
                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                      !

                                         Re: LC\.s~ P(J..~e of DDGke...+ Shee4 fc,                                               I
                                                                                                                                                l~ses                                                                                                 '
                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                      I


                                                   1..1 : Ii cR 3 o7 Lt - oo l ~                                                      4 ~ I &cR 30 o 5-- oo \
                                                                                                                                                                                                                                                      I


                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                      II
                                                                                                                                                                                                                                                      I




_0     ~
                                         De.l\.r Cl erk .
                                                                                                                                                                                                                                                      i
-
                                                 I re.sp ec~tv\Ly _,e 3uest ihe las -I-                                                                                                                                                               I
                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                     -1

                                                                                                                                                                                                                                                      '
                                         po..~g_o_.f_+h e dock t.,t 5 h _e e t_+o , +h- e C.l-\.S e ~
                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                      :I
                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                      I

                                         ce,fe_,€;'\C-eJ Q._b_ov 2., ; n re-nec.Jion                                                                      O {             }h 8                                                                        !

                                         fV) o ~; o;--,      R.d ec"-s e_ of' Prci~r t) +~ l eJ
                                                           f'or                                                                                                           w ~-th                                                                      I
                                                                                                                                                                                                                                                      I



                                         "j_ov r      Co1J_r+. ThCl\vt k you v ~• y_vv\vc..k                                                                         1                                                                    ------
                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                      L




                                                                                                                  Si~ce~                                                                                                                             .
                                                                              -----------;:                                            A                 -
                                     -~~Z\!~;~-~c, ------------------¥-----   ~---                                                                                                                              --------
                                                                                                                                                              -J                                                                                   --:


                                                                            1
---~

                                     ~     r - - ~ , ---- ..
                                                               -~Y
                                                           :•_,-~Q    LtJi·
                                                               r·---=,-                                 ·;               /
                                                                                                                             _OL/" __ I                 $(.)ill,
                                                                                                                                                                    ~
                                                                                                                                                                     472)7-:01.J}--J
                                                                                                                                                                                     AI

                                             AUG-£        ~~zgztJ _______________ FCI_B er I ;V\ __                                                                                --             --       -                              -    ---
                                                                                                                                                                                                                                                      '




--   ------- " - -     ---   -
                                                   C:.E:~,\
                                     u~s:rns:i-=:-:r:TcOORr--------
                                                                                                        po 8())( 9Ni
                                                                                                      -i·e-;\~-~-    - 03- i-~io_________________ - -:
                                                                                                                   000                                                                                                                                1




-cl---~
~----                            -
                                     -

                                     ·--------•--------·•-------
                                                                      ---- ----------- - - ------ ----- -J-

                                                                                                ---   -----   -   ----   -           --   -   -   ---     -   - - - ---        -----------------·.
                                                                                                                                                                                                               --

                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                  ----- - -

                                                                                                                                                                                                                                      -   --
                                                                                                                                                                                                                                                      I


                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                      '




     -----·----                          C(~_r~ le               -------------- ----------- - - ---- - --- - - -- ---- ----------------- -----------------
-·    -   ---   ----                                              -   -   -   -   -   --- -   --- -               -          -       --- - - -    - -         - -   - -    -   -        -- -- -        -   - - - ----   -       --.       --· --     -·
                         4:18-cr-03005-JMG-CRZ Doc # 51 Filed: 08/24/20 Page 2 of 3 - Page ID # 337




                                                                                                                                                                                                                                            ,              ,.'•I
                                                                                                                                                                                                                                                               I

                                                                                                                                              .~~i-,:.•.,.•·•"'k:w1~11to•   ••             .~•:t• ·                                                •          ,!
                                                           F•i'H r,·-;::;·
                                                                       i,_..,
                                                                                                                   ,.--·•1--r,·"'
                                                                              1;;,. P .,:1::: i:r, ··•p ·1·i·-,,ti(..,,.,          1 1'·1· · ,,.,............,, ...........,.,..,,, J«
                                                                                                                           ,.i'J,,,t• \                                                                     ~
                                                                                                                                                                                                                                  - - . 'I
                                                                                                                                 t r ·•~,,.•-''"~,,,,. . ~'""""',..,,•:f -.-,. . . . - ·~ -:,
                                                            •   I     ,}.             l,,.~(},   ,,.~,;,   ,.,{,.,,                           N          •            ''-;°i(!          ~,.,_(\                                        ...-,.-         •       '

                                                                                                           \iT. (!S(J
                                                                                     '.t..'fl t 1~(J·1:3 .. 2t){2[\ f>·f",•1                                                           . . . . . ,..~1~-F~•R,Ev-ER                      tfS.A
                                                                                      I                                                       ,i-.~J1-•""·;,'m"·,,,(\\o.J~,.•.   ~1.:~~::;~.~.
                                                                                                                                                                                             ;''°"''l·'·" .. ,..·.~\..,":,,.,,.............: ..:,:,.. .
                                                                                     I
                                     Dev'l;S ~  rn Lvc...l< s I C\e., \<.
                                                     I


                                     C..J erk o-t ·1-h ~ uv r-f ·
                                     D~st-r~c.. t- C.o,. tcr N.e 'of"t->S ko.
                                                         q-~

                                      \l I 501.1 ti,, \ 'b H Plo.:2.c, 1 5._,:+~ Ii 5 2
           CL.~·.. 11\
                                       0 \IV! 0..hc'- I f\j E bg (cY2. - \ 3 2 2.
    U.S. DISTHiCT COURT




t
      4:18-cr-03005-JMG-CRZ Doc # 51 Filed: 08/24/20 Page 3 of 3 - Page ID # 338

                              UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEBRASKA
Denise M. Lucks                        OFFICE OF THE CLERK                                             Gabriela Acosta
Clerk of Court                                  www.ned.uscourts.gov                                Chief Deputy Clerk




                                                 August 24, 2020



   Taylor Wilson
   47217-044
   FCI-BERLIN
   P.O. Box 9000
   Berlin, NH 03570

   Dear Mr. Wilson:

   We received your letter dated August 9, 2020 regarding your request for copies in
   case 4:18cr3074 and 4:18cr3005. In accordance with court auditing requirements, we
   must receive payment before the copies can be sent to you. If you are requesting free
   copies, you must file a motion with the court.

   Here is the cost breakdown of your copy request:

       •   Last page of docket sheet in 4:18cr3074 contains the Motion for Release of
           Property, #32, and filing nos. 22-33 and is 1 page @ $.50 per page = $.50
       •   Last page of docket sheet in 4:18cr3005 contains the Motion for Release of
           Property, #49, and filing nos. 48-50 and is 1 page @ $.50 per page = $.50

   Please make your check or money order payable to Clerk, U.S. District Court. If you
   have any questions, please contact us at (866) 220-4381. Thank you.

                                                                Sincerely,


                                                                Amy Brunswick
                                                                Deputy Clerk




                              111 South 18th Plaza, Suite 1152, Omaha, NE 68102-1322
                       Omaha: (402) 661-7350      Fax: (402) 661-7387   Toll Free: (866) 220-4381
                      Lincoln: (402) 437-1900     Fax: (402) 437-1911   Toll Free: (866) 220-4379
